DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


        CHRISTOPHER BADEN and CHRISTOPHER BADEN,
              derivatively on behalf of PALMA SOLA
          DEVELOPMENT, INC., a Florida Corporation,

                              Appellants,

                                   v.

              VIRGINIA BADEN and JOANNA BADEN,

                              Appellees.

                            No. 2D20-3427


                         September 15, 2021

Appeal from the Circuit Court for Manatee County; Edward
Nicholas, Judge.

E. Blake Melhuish of E. Blake Melhuish, P.A., Bradenton, for
Appellants.

Stuart Jay Levine and Michael A. Gold, of Walters Levine Lozano &
DeGrave, Tampa, for Appellees.

PER CURIAM.

     Affirmed.

LaROSE, KHOUZAM, and ROTHSTEIN-YOUAKIM, JJ., Concur.


Opinion subject to revision prior to official publication.